Prospectus Supplement May 12, 2017 Putnam VT Global Utilities Fund Prospectus dated April 30, 2017 The sub-section Your fund’s management in the section Fund summary is supplemented to reflect that the fund’s portfolio manager is now William Rives, who joined the fund in May 2017 and is a Portfolio Manager, Analyst. The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio Manager in the section Who oversees and manages the fund? Portfolio manager Joined fund Employer Positions over past five years William Rives 2017 Putnam Management Portfolio Manager, Analyst 2012–Present Previously, Equity Associate The SAI provides information about Mr. Rives’ compensation, other accounts managed by Mr. Rives and Mr. Rives’ ownership of securities in the fund. 306725 5/17
